


AMENDED AND RESTATED
EPAM SYSTEMS, INC.
NON-EMPLOYEE DIRECTORS COMPENSATION PLAN


SECTION 1.Purpose. The purpose of the EPAM Systems, Inc. Non-Employee Directors
Compensation Plan (the “Plan”) is to attract and retain the services of
experienced non-employee directors for EPAM Systems, Inc. (the “Company”) by
providing them with compensation for their services in the form of cash and/or
shares of the Company’s common stock, thereby promoting the long term growth and
financial success of the Company and furthering the best interests of its
shareholders.


SECTION 2.Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:


a)“Award” means any Option, Restricted Stock, RSU, Other Stock-Based Award or
Retainer granted under the Plan.


b)“Award Document” means any agreement, contract or other instrument or document
evidencing any Award granted under the Plan, which may, but need not, be
executed or acknowledged by a Participant.


c)“Beneficiary” means a person entitled to receive payments or other benefits or
exercise rights that are available under the Plan in the event of a
Participant’s death. If no such person is named by a Participant, or if no
Beneficiary designated by such Participant is eligible to receive payments or
other benefits or exercise rights that are available under the Plan at such
Participant’s death, such Participant’s Beneficiary shall be such Participant’s
estate.


d)“Board” means the board of directors of the Company.


e)“Change in Control” means the occurrence of any one or more of the following
events:


i.any Person, other than an employee benefit plan or trust maintained by the
Company, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the combined voting power of the Company’s outstanding
securities entitled to vote generally in the election of directors;


ii.at any time during a period of 24 consecutive months, individuals who at the
beginning of such period constituted the Board and any new member of the Board
whose election or nomination for election was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of such period or whose election or nomination for election was so
approved, cease for any reason to constitute a majority of members of the Board;
or


iii.the consummation of (A) a merger or consolidation of the Company or any of
its subsidiaries with any other corporation or entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or being converted into voting
securities of the surviving entity or, if applicable, the ultimate parent
thereof) at least 50% of the combined voting power and total fair market value
of the securities of the Company or such surviving entity or parent outstanding
immediately after such merger or consolidation, or (B) any sale, lease, exchange
or other transfer to any Person of assets of the Company and/or any of its
subsidiaries, in one transaction or a series of related transactions, having an
aggregate fair market value of more than 50% of the fair market value of the
Company and its subsidiaries (the “Company Value”) immediately prior to such
transaction(s), but only to the extent that, in connection with such
transaction(s) or within a reasonable period thereafter, the Company’s
stockholders receive distributions of cash and/or assets having a fair market
value that is greater than 50% of the Company Value immediately prior to such
transaction(s).


Notwithstanding the foregoing or any provision of any Award Document to the
contrary, for any Award that provides for accelerated distribution on a Change
in Control of amounts that constitute “deferred compensation” (as defined in
Section 409A of the Code and the regulations thereunder (“Section 409A”)), if
the event that constitutes such Change in Control does not also constitute a
change in the ownership or effective control of the Company, or in the ownership
of a substantial portion of the Company’s assets (in either case, as defined in
Section 409A), such amount shall not be distributed on such Change in Control
but instead shall vest as of the date of such Change in Control and shall be
paid on the scheduled payment date specified in the applicable Award Document,
except to the extent that earlier distribution would not result in the
Participant who holds such Award incurring interest or additional tax under
Section 409A.


f)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules, regulations and guidance thereunder. Any reference to a provision
in the Code shall include any successor provision thereto.


g)“Effective Date” means the date on which the Plan is adopted by the Board.


h)“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules, regulations and guidance thereunder. Any reference to a
provision in the Exchange Act shall include any successor provision thereto.


i)“Fair Market Value” means (i) with respect to Shares, the closing price of a
Share on the day prior to the date in question (or, if there is no reported sale
on such prior day, on the last preceding date on which any reported sale
occurred) on the principal stock market or exchange on which the Shares are
quoted or traded, or if Shares are not so quoted or traded, fair market value as
determined by the Board or a committee of the Board, and (ii) with respect to
any property other than Shares, the fair market value of such property
determined by such methods or procedures as shall be established from time to
time by the Board or a committee of the Board.


j)“Option” means an option representing the right to purchase Shares from the
Company, granted pursuant to Section 6.


k)“Other Stock-Based Award” means an Award granted pursuant to Section 8.


l)“Participant” means the recipient of an Award granted under the Plan.


m)“Person” has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including “group” as
defined in Section 13(d) thereof.


n)“Restricted Stock” means any Share granted pursuant to Section 7.


o)“Retainer” means an annual cash retainer payable pursuant to Section 10 for
service as (i) a member of the Board or a committee of the Board or (ii) chair
or lead director of the Board or chair of any such committee.


p)“RSU” means a contractual right granted pursuant to Section 7 that is
denominated in Shares. Each RSU represents a right to receive the value of one
Share (or a percentage of such value) in Shares. Awards of RSUs may include the
right to receive dividend equivalents.


q)“Shares” means shares of the Company’s common stock.


SECTION 3.Eligibility. Each member of the Board that is not an employee of the
Company or any of its subsidiaries shall be eligible to receive Awards under the
Plan.


SECTION 4.
Administration.



a)The Plan shall be administered by the Board. The Board may issue rules and
regulations for administration of the Plan. The Board shall meet at such times
and places as it may determine.


b)Subject to the terms of the Plan and applicable law, the Board shall have full
power and authority to: (i) designate Participants; (ii) determine the type or
types of Awards to be granted to each Participant under the Plan; (iii)
determine the number of Shares to be covered by (or with respect to which
payments, rights or other matters are to be calculated in connection with)
Awards; (iv) determine the terms and conditions of any Award; (v) determine
whether, to what extent and under what circumstances Awards may be settled or
exercised in cash, Shares, other Awards, other property, or any combination
thereof, or canceled, forfeited or suspended, and the method or methods by which
Awards may be settled, exercised, canceled, forfeited or suspended; (vi)
determine whether, to what extent and under what circumstances cash, Shares,
other Awards, other property and other amounts payable with respect to an Award
under the Plan shall be deferred either automatically or at the election of the
holder thereof or of the Board; (vii) interpret and administer the Plan and any
instrument or agreement relating to, or Award made under, the Plan; (viii)
establish, amend, suspend or waive such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
and (ix) make any other determination and take any other action that the Board
deems necessary or desirable for the administration of the Plan.


c)All decisions of the Board shall be final, conclusive and binding upon all
parties, including the Company, its shareholders and the Participants and any
Beneficiaries thereof.


SECTION 5.
Shares Available for Awards.



a)
Subject to adjustment as provided in Section 5(c), the maximum number of Shares
available for issuance under the Plan shall not exceed 600,000 Shares in the
aggregate.



b)
Any Shares subject to an Award that expires, is canceled, forfeited or otherwise
terminates without the delivery of such Shares, including (i) the number of
Shares surrendered or withheld in payment of any grant, purchase, exercise or
hurdle price of an Award or taxes related to an Award and (ii) any Shares
subject to an Award to the extent that Award is settled without the issuance of
Shares, shall again be, or shall become, available for issuance under the Plan.



c)
In the event that the Board determines that, as a result of any dividend or
other distribution (whether in the form of cash, Shares or other securities),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company, issuance of Shares pursuant
to the anti-dilution provisions of securities of the Company, or other similar
corporate transaction or event affecting the Shares, or of changes in applicable
laws, regulations or accounting principles, an adjustment is appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Board shall adjust
equitably any or all of:

(i)    the number and type of Shares (or other securities) which thereafter may
be made the subject of Awards, including the aggregate Share limit specified in
Section 5(a);
(ii)    the number and type of Shares (or other securities) subject to
outstanding Awards; and
(iii)    the grant, purchase, exercise or hurdle price with respect to any Award
or, if deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award;


provided, however, that the number of Shares subject to any Award denominated in
Shares shall always be a whole number.


d)
Any Shares delivered pursuant to an Award may consist, in whole or in part, of
authorized and unissued Shares or Shares acquired by the Company.



SECTION 6.Options. The Board is authorized to grant Options to Participants with
the following terms and conditions and with such additional terms and
conditions, in either case not inconsistent with the provisions of the Plan, as
the Board shall determine:


a)The exercise price per Share under an Option; provided, however, that such
exercise price shall not be less than the Fair Market Value of a Share on the
date of grant of such Option.


b)The term of each Option, which shall not exceed 10 years from the date of
grant of such Option.


c)The time or times at which an Option may be exercised in whole or in part. The
Board may specify in an Award Document that an “in-the-money” Option shall be
automatically exercised on its expiration date.


d)The method or methods by which, and the form or forms, including cash, Shares,
other Awards, other property, net settlement, broker assisted cashless exercise
or any combination thereof, having a Fair Market Value on the exercise date
equal to the relevant exercise price, in which payment of the exercise price
with respect thereto may be made or deemed to have been made.


SECTION 7.Restricted Stock and RSUs. The Board is authorized to grant Awards of
Restricted Stock and RSUs to Participants with the following terms and
conditions and with such additional terms and conditions, in either case not
inconsistent with the provisions of the Plan, as the Committee shall determine:


a)    The Award Document shall specify the vesting schedule and, with respect to
RSUs, the delivery schedule (which may include deferred delivery later than the
vesting date).


b)    Shares of Restricted Stock and RSUs shall be subject to such restrictions
as the Board may impose (including any limitation on the right to vote a Share
of Restricted Stock or the right to receive any dividend, dividend equivalent or
other right), which restrictions may lapse separately or in combination at such
time or times, in such installments or otherwise, as the Board may deem
appropriate.


c)    Any share of Restricted Stock granted under the Plan may be evidenced in
such manner as the Board may deem appropriate, including book-entry registration
or issuance of a stock certificate or certificates. In the event any stock
certificate is issued in respect of shares of Restricted Stock granted under the
Plan, such certificate shall be registered in the name of the Participant and
shall bear an appropriate legend referring to the terms, conditions and
restrictions applicable to such Restricted Stock.


d)    The Board may provide in an Award Document that an Award of Restricted
Stock is conditioned upon the Participant making or refraining from making an
election with respect to the Award under Section 83(b) of the Code. If a
Participant makes an election pursuant to Section 83(b) of the Code with respect
to an Award of Restricted Stock, the Participant shall be required to file
promptly a copy of such election with the Company.


SECTION 8.Other Stock-Based Awards. The Board is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Shares or factors that may influence
the value of Shares, including convertible or exchangeable debt securities,
other rights convertible or exchangeable into Shares, purchase rights for
Shares, Awards with value and payment contingent upon performance of the Company
or business units thereof or any other factors designated by the Board or a
committee of the Board. The Board shall determine the terms and conditions of
such Awards. Shares delivered pursuant to an Award in the nature of a purchase
right granted under this Section 8 shall be purchased for such consideration,
paid for at such times, by such methods and in such forms, including cash,
Shares, other Awards, other property, net settlement, broker assisted cashless
exercise or any combination thereof, as the Board shall determine.


SECTION 9.Automatic Grants. The Board or a committee of the Board may institute,
by resolution, automatic Award grants to new and to continuing members of the
Board, with the number and type of such Awards, the terms and conditions of such
Awards, and the criteria for the grant of such Awards, as is determined by the
Board or a committee of the Board, in its sole discretion.


SECTION 10.Retainers. The Board is authorized, subject to limitations under
applicable law, to grant Retainers to Participants. The Board shall determine
the terms and conditions of such Retainers, including without limitation (i) the
amounts payable, (ii) the payment dates (including whether payment is made in a
lump sum or installments and whether payment is made in advance or arrears),
(iii) whether such Retainers may be electively received in Shares and (iv)
whether such Retainers may be electively deferred, subject to such rules and
procedures as it may establish in accordance with Section 409A of the Code, and,
if so, whether such deferred Retainers may be distributed in cash and/or Shares.
Shares issued to Participants pursuant to (iii) or (iv) above will not count
against the aggregate Share limit specified in Section 5(a). The number of
Shares that will be issued to a Participant who elects to receive a Retainer in
Shares shall equal the amount of cash that otherwise would have been paid to
such Participant on the payment date of such Retainer divided by the Fair Market
Value of a Share as of such payment date.


SECTION 11.Effect of Termination of Service or a Change in Control on Awards.
The Board may provide, by rule or regulation or in any Award Document, or may
determine in any individual case, the circumstances in which, and the extent to
which, an Award may be exercised, settled, vested, paid or forfeited in the
event of a Participant’s termination of service from the Board or a Change in
Control prior to exercise or settlement of such Award.


SECTION 12.General Provisions Applicable to Awards.


a)Awards shall be granted for no cash consideration or for such minimal cash
consideration as may be required by applicable law.


b)Awards may, in the discretion of the Board, be granted either alone or in
addition to or in tandem with any other Award or any award granted under any
other plan of the Company. Awards granted in addition to or in tandem with other
Awards, or in addition to or in tandem with awards granted under any other plan
of the Company, may be granted either at the same time as or at a different time
from the grant of such other Awards or awards.


c)Subject to the terms of the Plan, payments or transfers to be made by the
Company upon the grant, exercise or settlement of an Award may be made in the
form of cash, Shares, other Awards, other property, net settlement, or any
combination thereof, as determined by the Board in its discretion at the time of
grant, and may be made in a single payment or transfer, in installments or on a
deferred basis, in each case in accordance with rules and procedures established
by the Board. Such rules and procedures may include provisions for the payment
or crediting of reasonable interest on installment or deferred payments or the
grant or crediting of dividend equivalents in respect of installment or deferred
payments.


d)Except as may be permitted by the Board or as specifically provided in an
Award Document, (i) no Award and no right under any Award shall be assignable,
alienable, saleable or transferable by a Participant otherwise than by will or
pursuant to Section 12(e) and (ii) during a Participant’s lifetime, each Award,
and each right under any Award, shall be exercisable only by such Participant
or, if permissible under applicable law, by such Participant’s guardian or legal
representative. The provisions of this Section 12(d) shall not apply to any
Award that has been fully exercised or settled, as the case may be, and shall
not preclude forfeiture of an Award in accordance with the terms thereof.


e)A Participant may designate a Beneficiary or change a previous Beneficiary
designation at such times prescribed by the Board by using forms and following
procedures approved or accepted by the Board for that purpose.


f)All certificates for Shares and/or other securities delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Board may deem advisable under the
Plan or the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock market or exchange upon which such Shares or
other securities are then quoted, traded or listed, and any applicable
securities laws, and the Board may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.


SECTION 13.Amendments and Terminations.


a)Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Award Document or in the Plan, the Board may amend,
alter, suspend, discontinue or terminate the Plan or any portion thereof at any
time; provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be made without (i) shareholder approval if
such approval is required by applicable law or the rules of the stock market or
exchange, if any, on which the Shares are principally quoted or traded or (ii)
the consent of the affected Participant, if such action would materially
adversely affect the rights of such Participant under any outstanding Award,
except to the extent any such amendment, alteration, suspension, discontinuance
or termination is made to cause the Plan to comply with applicable law, stock
market or exchange rules and regulations or accounting or tax rules and
regulations. Notwithstanding anything to the contrary in the Plan, the Board may
amend the Plan in such manner as may be necessary to enable the Plan to achieve
its stated purposes in any jurisdiction in a tax-efficient manner and in
compliance with local rules and regulations.


b)The Board may waive any conditions or rights under, amend any terms of, or
amend, alter, suspend, discontinue or terminate any Award theretofore granted,
prospectively or retroactively, without the consent of any relevant Participant
or holder or Beneficiary of an Award; provided, however, that no such action
shall materially adversely affect the rights of any affected Participant or
holder or Beneficiary under any Award theretofore granted under the Plan, except
to the extent any such action is made to cause the Plan to comply with
applicable law, stock market or exchange rules and regulations or accounting or
tax rules and regulations; provided further that, except as provided in Section
5(c), no such action shall directly or indirectly, through cancellation and
regrant or any other method, reduce, or have the effect of reducing, the
exercise price of any Award established at the time of grant thereof.


c)The Board shall be authorized to make adjustments in the terms and conditions
of, and the criteria included in, Awards in recognition of events (including the
events described in Section 5(c) affecting the Company, or the financial
statements of the Company, or of changes in applicable laws, regulations or
accounting principles, whenever the Board determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.


d)The Board may correct any defect, supply any omission, or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem desirable to carry the Plan into effect.


SECTION 14.Miscellaneous.


a)No Participant or other Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants or holders or Beneficiaries of Awards under the Plan. The terms and
conditions of Awards need not be the same with respect to each Participant.


b)The grant of an Award shall not be construed as giving a Participant the right
to be retained in the service of the Board or the Company. The receipt of any
Award under the Plan is not intended to confer any rights on the receiving
Participant except as set forth in the applicable Award Document.


c)Nothing contained in the Plan shall prevent the Company from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.


d)The Company shall be authorized to withhold from any Award granted or any
payment due or transfer made under any Award or under the Plan or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other Awards, other property, net settlement, or any combination thereof) of
applicable withholding taxes due in respect of an Award, its exercise or
settlement or any payment or transfer under such Award or under the Plan and to
take such other action (including providing for elective payment of such amounts
in cash or Shares by the Participant) as may be necessary in the opinion of the
Company to satisfy all obligations for the payment of such taxes.


e)If any provision of the Plan or any Award Document is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction, or as to any Person
or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Board, such provision shall be construed or deemed amended to
conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Board, materially altering the intent of
the Plan or the Award Document, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and any such Award
Document shall remain in full force and effect.


f)Neither the Plan nor any Award shall create or be construed to create a trust
or separate fund of any kind or a fiduciary relationship between the Company and
a Participant or any other Person. To the extent that any Person acquires a
right to receive payments from the Company pursuant to an Award, such right
shall be no greater than the right of any unsecured general creditor of the
Company.


g)No fractional Shares shall be issued or delivered pursuant to the Plan or any
Award, and the Board shall determine whether cash or other securities shall be
paid or transferred in lieu of any fractional Shares, or whether such fractional
Shares or any rights thereto shall be canceled, terminated or otherwise
eliminated.


SECTION 15.Effective Date of the Plan. The Plan shall be effective as of the
Effective Date.


SECTION 16.Term of the Plan. No Award shall be granted under the Plan after the
earliest to occur of (i) the tenth year anniversary of the Effective Date;
provided that to the extent permitted by the listing rules of any stock exchange
on which the Company is listed, such ten-year term may be extended indefinitely
so long as the maximum number of Shares available for issuance under the Plan
have not been issued, (ii) the maximum number of Shares available for issuance
under the Plan have been issued or (iii) the Board terminates the Plan in
accordance with Section 13(a). However, unless otherwise expressly provided in
the Plan or in an applicable Award Document, any Award theretofore granted may
extend beyond such date, and the authority of the Board to amend, alter, adjust,
suspend, discontinue or terminate any such Award, or to waive any conditions or
rights under any such Award, and the authority of the Board to amend the Plan,
shall extend beyond such date.


SECTION 17.Section 409A of the Code. With respect to Awards subject to Section
409A, the Plan is intended to comply with the requirements of Section 409A, and
the provisions of the Plan and any Award Document shall be interpreted in a
manner that satisfies the requirements of Section 409A, and the Plan shall be
operated accordingly. If any provision of the Plan or any term or condition of
any Award would otherwise frustrate or conflict with this intent, the provision,
term or condition will be interpreted and deemed amended so as to avoid this
conflict. If the Board considers a Participant to be one of the Company’s
“specified employees” under Section 409A at the time of such Participant’s
“separation from service” (as defined in Section 409A), any distribution that
otherwise would be made to such Participant with respect to an Award that is
subject to Section 409A as a result of such separation from service shall not be
made until the date that is six months after such separation from service,
except to the extent that earlier distribution would not result in such
Participant’s incurring interest or additional tax under Section 409A.


SECTION 18.Governing Law. The Plan and each Award Document shall be governed by
the laws of the State of Delaware, without application of the conflicts of law
principles thereof.







    